NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1234-16T4

SUZANNE SOLBERG NAGLE,

          Plaintiff-Respondent/
          Cross-Appellant,

v.

THOR SOLBERG, JR., and
LORRAINE P. SOLBERG,

          Defendants-Appellants/
          Cross-Respondents,

and

SOLBERG AVIATION
COMPANY and SOLBERG
AVIATION CO., INC.,

     Defendants.
___________________________

                   Argued May 28, 2019 – Decided June 13, 2019

                   Before Judges Sabatino, Haas and Mitterhoff.

                   On appeal from Superior Court of New Jersey,
                   Chancery Division, Hunterdon County, Docket No. C-
                   014022-11.
             Lawrence S. Berger argued the cause for
             appellants/cross-respondents (Berger & Bornstein,
             LLC, and Sobel Han & Cannon, LLP, attorneys;
             Lawrence S. Berger and Gregory J. Cannon, on the
             briefs).

             William D. Wallach argued the cause for
             respondent/cross-appellant (McCarter & English, LLP,
             attorneys; William D. Wallach, on the briefs).

PER CURIAM

       In this business dispute among the three siblings who have long owned

and operated Solberg-Hunterdon Airport ("SHA"), 1 defendants Thor Solberg,

Jr., 2 and Lorraine P. Solberg ("Thor" and "Lorraine") appeal from a final

judgment awarding plaintiff Suzanne Solberg Nagle ("Suzanne") various forms

of relief, including attorney fees, for minority shareholder oppression and

related claims. The judgment followed a multi-day bench trial intermittently

spanning two months and several post-trial hearings.

       Thor's estate and Lorraine argue on appeal, among other things, that the



1
  The failed condemnation of that airport was the subject of a related appeal,
Twp. of Readington v. Solberg Aviation Co., No. A-3964-15 (App. Div. Mar. 1,
2019), decided earlier this term and this court's prior opinion remanding the case
for trial. See Twp. of Readington v. Solberg Aviation Co., 409 N.J. Super. 282
(App. Div. 2009).
2
    Thor passed away in December 2017.
                                                                          A-1234-16T4
                                        2
attorney fee award was incommensurate with the extent of the relief Suzanne

obtained, and improperly based in part on services relating to partnership claims,

that the court misinterpreted the parties' partnership documents, and that the

court abused its discretion in granting damages for Thor's long-term occupancy

of a residence on the airport property. Suzanne cross-appeals, contending the

damages awarded to her for Thor's use of the residence and the remedies granted

to her in other respects were insufficient.

      For the reasons that follow, we reject the appeal and cross-appeal and

affirm all aspects of the final judgment.

                                        I.

      As noted in our introduction, Thor (now deceased), Lorraine, and Suzanne

are siblings.   Their father, Thor Solberg, Sr., was a renowned pilot who

established SHA in 1939 and acquired over the next several decades a

considerable amount of land surrounding the airport facilities. See generally

Twp. of Readington, 409 N.J. Super. at 289, 291.

      After Thor Sr. and his wife passed away, the parties formed Solberg

Aviation Company, a New Jersey partnership, in April 1977, for the purpose of

owning and managing the property comprising SHA and the surrounding land .

The partnership's members were Thor, Lorraine, Suzanne, and each of their


                                                                          A-1234-16T4
                                         3
parents' estates, with each sibling ultimately having an equal one-third interest.

      Among other things, the partnership agreement specified that each partner

would "participate in the management" of the business and be empowered to

"determine all questions relating to [its] conduct," and required that its books

and records be maintained at its principal offices and that all partners have

access to them at all times. An additional partnership document in July 1977

authorized the siblings to jointly execute certain documents, including

mortgages, on behalf of the partnership. The agreement was initially set to run

through March 2006, and was duly extended once by Thor and Lorraine through

June 30, 2008, but apparently was not renewed thereafter.

      The siblings also established Solberg Aviation Co., Inc., a New Jersey

corporation, which operates SHA and leases the land on which the airport sits

from the partnership. The siblings held equal shares. Each served as an officer:

Thor as president, Suzanne as corporate secretary, and Lorraine as assistant

secretary.

      In practice, Thor and Lorraine shared responsibility for operating the

airport's flight school, maintaining aircraft, leasing hangar space, and selling jet

fuel, and Thor was additionally responsible for arranging financing and filing

the entities' tax returns.      Suzanne, meanwhile, managed the airport's


                                                                            A-1234-16T4
                                         4
maintenance shop and handled the bulk of the accounting.

      In addition to sharing the profits from the family business, the parties each

earned a small salary from the corporation and enjoyed several perks. Those

perks included Suzanne's use of hangar space at the airport for her personal

aircraft.

      Moreover, Thor took advantage of the long-term use of a residence on the

airport property on Pulaski Road, where he had lived since 1971. He occupied

the residence without reimbursement to the partnership for either its rental value

or, with the exception of a single payment, for property taxes, but did maintain

and improve the property. Suzanne asked Thor to pay rent over the years and

also brought the issue up with Lorraine, but without success. She failed to

introduce any competent expert evidence at trial to demonstrate the property's

fair market rental value, but records showed that $150,297.20 had been incurred

in property taxes during the period of Thor's occupancy that fell within the

statute of limitations. For his part, Thor initially failed to produce any records

at trial to substantiate any of the improvements he had made to the property,

until an accounting was conducted after the trial.

      According to Suzanne, there was little acrimony among the partners early

on in their business activities. Friction arose in more recent years, leading to


                                                                           A-1234-16T4
                                        5
what the trial court ultimately found was considerable mismanagement of the

family business's affairs, from which Suzanne had been left out in many

respects. For instance, Thor had habitually filed the entities' tax returns late

since at least 2003, incurring substantial penalties. Billing for the airport and

flight school also ran substantially late, in part because Thor asked to review

bills on certain accounts before they were sent to customers and then failed to

do so sometimes for years. However, the court found that all the partners had

been inattentive in their responsibilities for billing.

      With respect to paying expenses, Suzanne complained that she had no

access to records for certain of the corporate bank accounts, at least one of which

Thor had recently established and directed that the statements be sent to his own

residence. Suzanne testified that she began to withhold making large deposits

until she was about to write checks, so that she could be sure the necessary funds

to cover them would be in the accounts, but Thor claimed her habit of doing so

inspired him to open the new account in the first place.

      Suzanne did have access at least to the general ledger, which Thor

maintained. But the ledger entries were not up to date, in part because the parties

had failed to keep up with billing, and in part because Thor often deliberately

delayed making adjustments to ensure a proper allocation between the


                                                                           A-1234-16T4
                                          6
partnership and corporation, given the family business's limited cash flow.

      Most notably, the general ledger from 2001 through 2012 nominally

showed that Thor owed more than $600,000 to the partnership, an amount he

claimed at trial was no longer accurate but that he nonetheless had failed to take

any steps to correct.     The court found Thor's testimony to be lacking in

credibility in several respects, and found his testimony on cross-examination to

be "very evasive" on this subject in particular.

      Among the specific transactions from which Suzanne was excluded was a

$450,000 mortgage loan from November 2006, executed by Thor and Lorraine

without Suzanne's knowledge and not recorded until February 2008. Suzanne

disputed as improperly diverted only about $53,000 of those funds, which,

according to Thor, the partnership spent on public relations and other work

related to defending the partnership in its longstanding litigation with

Readington Township over the municipality's attempted condemnation of the

airport property. But Thor failed to provide invoices for or otherwise adequately

justify some of those expenses, and the court ultimately found $16,000 of them

improper on that basis.

      Later, when the property comprising Thor's residence became the subject

of a tax lien foreclosure in 2012, Thor failed to notify Suzanne and initially


                                                                          A-1234-16T4
                                        7
declined to redeem the lien or even answer the foreclosure complaint, though he

acknowledged on cross-examination that the partnership's bank accounts had

sufficient funds for him to do so. He ultimately did redeem the lien a year later,

but at considerable extra cost in interest and legal fees to the partnership.

                                        II.

      In May 2011, Suzanne filed a complaint in the Chancery Division against

Thor and Lorraine and, nominally, the siblings' business entities, setting forth

claims for minority shareholder oppression, breach of fiduciary duty, and breach

of the parties' partnership agreement. Thor and Lorraine filed an answer and

counterclaim against Suzanne.

      Judge Edward M. Coleman held a bench trial on the matter from February

4 to March 13, 2014, and issued an oral decision on May 5, 2014, finding in

Suzanne's favor on her claims and granting, among other relief, an award of

attorney fees and the appointment of a special fiscal agent to sort out and

monitor the family business's financial affairs. The judge issued a judgment to

that effect on July 18, 2014, and an amended judgment on September 29, 2014.

      The court found from the evidence that Thor and Lorraine had oppressed

Suzanne as a minority shareholder by withholding information from her, leaving

her out of corporate decision-making, and generally mismanaging the business


                                                                           A-1234-16T4
                                         8
to her detriment. The court found defendants had breached the partnership

agreement and their fiduciary duties to Suzanne on largely the same grounds

and, in the former respect, especially by executing mortgages without her

participation. Thor, moreover, had long inappropriately used the residence on

the property for his own benefit without any compensation.

      As a consequence, the court ordered in the initial judgment that defendants

return to the partnership $150,297.20 for property taxes incurred on the

residence during Thor's occupancy, $47,000 for redemption of the tax lien on

the same property, and $16,000 for the funds improperly diverted from the

$450,000 mortgage, and, as mentioned, ordered that an accounting be

performed, with the expectation that Thor could turn out to owe as much as the

$600,000 shown on the general ledger. Further, the court awarded Suzanne

$329,018.13 in attorney fees, the full amount she had sought. The court also

prohibited Thor from competing with the partnership through his separate

company, Thor Solberg Aviation, LLC ("TSA"), except to the extent of his

service as a pilot.

      Judge Coleman issued an order appointing John H. Coyle as special fiscal

agent on May 19, 2014, and authorized the retention of Thomas S. Wagner of

Wagner & Associates, LLC, to conduct a forensic accounting regarding certain


                                                                         A-1234-16T4
                                       9
issues that remained in dispute. Wagner issued a report on June 10, 2015. Judge

Coleman conducted an evidentiary hearing regarding the report's findings and

recommendations over several days in December 2015.

      In the course of the subsequent court-mandated accounting, however,

Thor finally produced records substantiating expenditures he had made to

improve the residence, as well as other transactions shedding light on the

business's finances and relevant to the amount he nominally owed in the general

ledger.   As more fully discussed infra, pursuant to the court-appointed

accountant's recommendations, the court ultimately amended the judgment to

grant Thor a $200,000 credit for the improvements he had made to the residence

and, with respect to his loan balance, reflecting that, rather than owing money

to the partnership, he was actually owed $190,437 by the partnership.

Nonetheless, the court declined to modify Suzanne's attorney fee award, noting

that fundamentally she had still prevailed on her claims, earned the appointment

of the special fiscal agent, and thereby rectified the family business's affairs for

her own and her siblings' benefit.

      The judge issued an oral decision on January 4, 2016, adopting the

findings in the report. The judge thereafter denied Thor and Lorraine any

modification of the attorney fee award in light of those findings on February 19,


                                                                            A-1234-16T4
                                        10
2016, and issued a second amended final judgment on October 11, 2016.

      Thor and Lorraine appealed on various grounds, and Suzanne has cross-

appealed. Thor has since passed away, although his estate has not been formally

substituted in his stead as a party to this appeal.

                                        III.

      In considering the parties' competing arguments in the appeal and cross -

appeals, we are guided by well-settled principles. We must give considerable

deference to the findings of the judge who presided over this nonjury trial and

the post-trial proceedings, so long as they have credible support in the record.

Rova Farms Resort, Inc. v. Inv'rs Ins. Co. of Am., 65 N.J. 474, 483-84 (1974).

Such deference is especially warranted where those findings depend on the

court's credibility determinations made after observing the witnesses testify.

Balsamides v. Protameen Chems., Inc., 160 N.J. 352, 367-68 (1999). We also

must recognize the trial judge's "feel for the case" developed in presiding over

the lengthy proceedings. Pheasant Bridge Corp. v. Twp. of Warren, 169 N.J.

282, 291-92 (2001).

      Because this dispute was litigated in the Chancery Division, we also must

be mindful of the broad equitable authority vested in the Chancery judge in

doing justice, and in fashioning remedies suited to the particular circumstances


                                                                        A-1234-16T4
                                        11
of the case. See, e.g., Marioni v. Roxy Garments Delivery Co., 417 N.J. Super.

269, 275 (App. Div. 2010); Mitchell v. Oksienik, 380 N.J. Super. 119, 130-31

(App. Div. 2005)

       We review de novo, however, the trial judge's rulings on pure questions

of law. Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366,

378 (1995).

                                         A.

       In their appeal, Thor's estate and Lorraine argue that: (1) the trial court's

award of attorney's fees to Suzanne was unjustified and excessive; (2) the court

erred in its disposition of the issues concerning Thor's occupancy of the

residence on the airport property; (3) the court misinterpreted the partnership

agreement and related documents and applied that mistaken interpretation to the

entire family business, including the corporation; (4) the court incorrectly found

Lorraine and Thor were estopped from bringing any claim against Suzanne for

her use of a company hangar for her personal airplane; and (5) the court should

have required Suzanne to reimburse the partnership for the costs of professional

services expended on preliminary land use approvals. 3

       We have considered each of these points in light of the record and the


3
    We have reorganized and renumbered the points on appeal.
                                                                            A-1234-16T4
                                        12
applicable standards of review. Having done so, we affirm the trial court's

challenged decisions, substantially for the reasons articulated by Judge Coleman

in his successive rulings. The judge clearly exhibited a "feel for the case" and,

on the whole, ruled in a fair and equitable manner in addressing the litany of

issues the parties called upon him to decide. We add a few amplifying issue -

specific comments.

                                        1.

      We are unpersuaded the counsel fee award to Suzanne must be set aside.

Thor's estate and Lorraine principally argue that the fees were awarded

prematurely, before the post-trial accounting later revealed that Thor was

entitled to a $200,000 credit for capital improvements he made to the airport

property. They also contend the fee award must be confined to legal services

expended on Suzanne's statutory oppressed shareholder claim and not services

relating to her claims for breach of the partnership agreement or fiduciary duties.

Neither of these arguments compel reversal or a remand to recalculate the fee

award.

      In general, appellate courts defer considerably to the sound discretion of

trial judges in their disposition of counsel fee applications. Packard-Bamberger

& Co. v. Collier, 167 N.J. 427, 444 (2001). Here, a fee award to Suzanne was


                                                                           A-1234-16T4
                                       13
legally authorized under the oppressed shareholder statute, N.J.S.A. 14A:12 -

7(10), which allows the trial court "in its discretion" to award counsel fees to a

minority shareholder if one or more defendants have "acted arbitrarily,

vexatiously, or otherwise not in good faith."

      Judge Coleman's findings of oppression and what he termed as "gross

mismanagement" on the part of Thor and Lorraine have ample support in the

record. The post-trial accounting that produced a financial adjustment in Thor's

favor does not eliminate the trial court's sound basis for awarding fees to

Suzanne.

      When he declined to reduce the fee award following the accounting, Judge

Coleman observed that Thor's then-probable debt was "only one factor" that had

informed his prior decision to award fees. As the judge further noted, through

plaintiff's efforts in litigating the case, she had sparked the appointment of the

special fiscal agent and "corrected the [business's] management deficiencies on

[a] going-forward basis."      Suzanne's proven claims of oppression and

mismanagement were compensable wrongs, in and of themselves.              A fee-

shifting award may be justified even if the amount of damages recovered by the

plaintiff are not proportional. Szczepanski v. Newcomb Med. Ctr., Inc., 141

N.J. 346, 366 (1995).


                                                                          A-1234-16T4
                                       14
      The fee award did not have to be diminished to take into account Suzanne's

counsel's efforts on the companion breach of partnership claim. We recognize

the partnership agreement, as contrasted with the oppressed shareholder statute,

contains no fee-shifting provision. However, given the close nexus between the

siblings' partnership and the corporation, the entities' common ownership and

operation, and the overlapping factual background underlying Suzanne's claims

of wrongdoing, the legal work expended by Suzanne's counsel on the corporate

claim and the partnership claim was surely intertwined.

      We discern no reason to remand the fee award for recalculation, even if

this issue had been raised by defendants below. Moreover, we have doubts as

to whether it would be feasible or fruitful to attempt to segregate professional

time spent on "shareholder issues" from "partnership issues."

      The balance of the arguments presented for reducing the fee award –

including the claim that plaintiff's law firm's senior attorney (who billed at a

reduced hourly rate) should have delegated tasks to a colleague with a lower

billing rate – lack sufficient merit to warrant discussion. R. 2:11-3(e)(1)(E).

                                        2.

      Thor's estate and Lorraine argue that Suzanne should have been estopped

from making any claims arising from Thor's long-term use of the residence,


                                                                          A-1234-16T4
                                       15
contending she acquiesced to that use. They further contend that Suzanne's

claims relating to the residence are barred as a matter of law, because she did

not present expert proof of the fair market value of Thor's occupancy. We

disagree.

      Suzanne testified that she asked Thor to pay rent for his use of the

residence but he rebuffed her. Suzanne also testified she brought the subject up

with Lorraine, but to no avail. Hence, Suzanne was effectively outvoted, and

therefore it was understandable that she ultimately pursued the claim in the

litigation.

      In addition, although Suzanne did not present expert testimony concerning

the market value of Thor's use of the premises, the unpaid local property taxes

incurred during Thor's occupancy represented an equitable measure of relief to

Suzanne.

      In any event, the post-accounting offset for Thor's proven capital

expenditures on the residence cancelled out Suzanne's monetary recovery on her

affirmative claim. There is no unjust result that requires appellate relief to

Thor's estate and Lorraine on this issue. R. 2:10-2.

                                       3.

      We are likewise unconvinced that the trial court misapplied the siblings'


                                                                        A-1234-16T4
                                      16
partnership agreement and the subsequent related agreement. 4           The later

instrument expressly required the siblings to act "jointly" on the entity's behalf

in connection with the execution of mortgages, deeds, contracts, and other

documents.

      Thor's estate and Lorraine argue that this provision pertained only to the

signing of formal transactional documents, and not to underlying decision-

making regarding such transactions. However, Suzanne testified that the parties

had contemplated that they would all need to agree "jointly" on such

transactions. Whether or not her testimony on that subject is dispositive of the

parties' intent, the record indisputably shows that the $450,000 mortgage loan

which precipitated Suzanne's lawsuit was not executed with her signature. In

fact, the evidence shows the funds were borrowed without Suzanne's knowledge,

much less her consent.

      The trial court did not err in concluding that defendants had breached their

partnership and co-shareholder obligations to Suzanne concerning, at the very

least, the loan transaction.




4
  That agreement is labeled an "Acknowledgment" but is referred to by the trial
court as an "Addendum."
                                                                          A-1234-16T4
                                       17
                                        4.

      Little needs to be said about the trial court's finding that Lorraine and Thor

waived any claim to rent from Suzanne for her use of hangar space for her

personal aircraft.   Thor acknowledged on cross-examination at trial that

Suzanne's use of the hangar was a perk equally available to all of the siblings.

The trial judge reasonably relied upon that concession in deeming the hangar

space counterclaim against Suzanne waived. Given that concession, it was not

manifestly inequitable or illogical for the court to treat Suzanne's use of the

hangar space differently from Thor's exclusive use of the sole residence located

on the property.

                                        5.

      We find no merit in appellants' contention that the trial court was obligated

to require Suzanne to reimburse them for her acquisition of the preliminary

subdivision approvals. The court-approved fiscal agent and forensic accountant

both recommended that these approvals should run with the portion of the airport

land that Suzanne had acquired through foreclosure. Judge Coleman reasonably

adopted those recommendations. The soundness of the judge's decision is not

undermined by appellants' argument that the site plan work was only preliminary

in nature and not "final." The court's wide discretion over the equities in the


                                                                            A-1234-16T4
                                       18
case was not misapplied in its disposition of this issue.

                                          B.

      In her own points on cross-appeal, Suzanne argues that the trial court: (1)

unfairly barred her from presenting lay opinion testimony on the fair market

value of Thor's use of the residence, and inequitably applied recoupment

principles in granting Thor the credit for his capital improvements to the

premises; (2) did not adequately enjoin Thor from competing with the family

businesses; and (3) should have required a further accounting of funds allegedly

due to the family business from a third party named Dan Devine.

      Applying the same standard of appellate review we have already recited

and applied to the contentions of Thor's estate and Lorraine, we are similarly

unpersuaded by Suzanne's arguments for altering the final judgment.

                                          1.

      The trial judge did not misapply his wide discretion over evidentiary

rulings when he precluded Suzanne from presenting lay opinion testimony about

the market value of Thor's occupancy of the residence. Hisenaj v. Kuehner, 194

N.J. 6, 16 (2008) (recognizing the well-settled discretion afforded to civil trial

judges over evidentiary matters).        Under Evidence Rule 701, lay opinion

testimony is only admissible in the trial court's discretion if it is "rationally based


                                                                               A-1234-16T4
                                         19
on the perception of the witness" and "will assist" the trier of fact. N.J.R.E. 701.

As Judge Coleman noted, Suzanne admitted she had not been inside of the

residence in years and thus lacked an appropriate factual basis upon which to

form a competent lay opinion of its current rental value. In any event, as we

have already noted, the judge did equitably take into account the property taxes

accumulated on the premises, which Thor had failed to pay.

      Nor did the trial judge misapply principles of recoupment in granting Thor

credit for his capital improvements. The judge reasonably accepted the forensic

accountant's opinion that Thor's expenditures improved an asset the partnership

continued to hold. The fact that those expenditures partially occurred before

Thor began occupying the residence in 2001 is not dispositive. A counterclaim

for recoupment is not time-barred so long as the main action seeking affirmative

monetary recovery is timely. Beneficial Fin. Co. of Atl. City v. Swaggerty, 86

N.J. 602, 609 (1981).

      Moreover, the timing of Thor's expenditures largely, if not precisely,

coincided with the underlying loans that also were in dispute. We also reject

Suzanne's contention that the proofs of capital improvements Thor presented to

the forensic accountant were made too late. Suzanne had fair notice Thor was

seeking an offset, and the court could reasonably conclude it would be


                                                                            A-1234-16T4
                                        20
inequitable to deny him one once he substantiated the improvements.

                                         2.

          Despite Suzanne's argument to the contrary, the trial judge did not

misapply his equitable powers by allegedly failing to enjoin Thor sufficiently

from competing with the family businesses. The amended final judgment issued

after the trial broadly enjoined defendants "from engaging in any activity or

conduct that directly competes with the [parties' corporation or partnership],

including but not limited to . . . the provision of services to third parties by

[Thor's company TSA,] except for pilot services." Notably, Wagner, the court -

appointed forensic accountant, conducted a review of three years of TSA's

financial records, and found no transactions attributable to services undertaken

in direct competition with the family business.

          Suzanne contends that the court should have broadened the terms of the

injunction because of testimony Thor provided in the post-trial proceedings

acknowledging that SHA could "theoretically" hire pilots to provide to third

parties at least some pilot services Thor provided through TSA. Judge Coleman

reasonably concluded that this testimony did not require further anti -competitive

relief.

          Nor are we persuaded the judge was obligated to draw an adverse


                                                                          A-1234-16T4
                                        21
inference against Thor because of his alleged non-compliance with subpoenas

issued by Suzanne. See Torres v. Pabon, 225 N.J. 167, 181 (2016) (outlining

the court's discretionary authority to apply an adverse inference, noting the

inference is "not invariably available.") (quoting State v. Hill, 199 N.J. 545, 561

(2009)).   Moreover, the issue of prospective injunctive relief against Thor

individually is mooted by his death during the pendency of the appeal.

                                        3.

      Lastly, we reject Suzanne's cross-appeal demanding a remand to delve

further into funds allegedly owed to the family businesses by Dan Devine for

fuel, hangar, and maintenance fees for two of his planes housed at the airport.

The judge credited Devine's testimony explaining the pertinent business

arrangements, and concluded Devine did not owe the Solberg family businesses

any funds, particularly given the "substantial benefit" the Solbergs derived from

the relationship with Devine. There is substantial credible evidence in the record

to sustain the trial court on this subject. Rova Farms, 65 N.J. at 483-84.

                                        C.

      In sum, neither the appellants nor the cross-appellant have demonstrated

that the trial court's rulings produced an unjust result. R. 2:10-2. On the whole,

the trial judge commendably dealt with these intra-family business issues


                                                                             A-1234-16T4
                                       22
thoughtfully and fairly. There is no reason to disturb the final judgment.

      To the extent we have not commented on any other points raised b y the

parties, they lack sufficient merit to warrant written discussion.     R. 2:11-

3(e)(1)(E).

      Affirmed.




                                                                         A-1234-16T4
                                      23